Mansfield, J. The object of this suit, as stated in the brief of counsel for the appellees, was to avoid tax decree under which the lands were sold, on the ground that it was obtained by fraud. But we need not consider whether the admitted facts sustain the charge of fraud, unless they also entitle the appellees to relief against the defendant land company ; and it is well settled that the latter is entitled to be protected in its purchase of the lands, if they were sold to its vendor, John B. Jones, under such circumstances as to make him an innocent purchaser. Fargason v. Edrington, 49 Ark. 217. It is conceded that he paid a valuable consideration for the right he acquired as the assignee of Met Jones, the original purchaser ; and it is not claimed that, at the. time of making such payment, he had any actual knowledge of the facts relied upon as constituting the alleged fraud. But Grace was then in possession of the lands, and the collector’s books showed that the tax for which the sale was made had been paid; and it is urged that these circumstances were sufficient to charge John B. Jones with notice of Grace’s right to avoid the sale. This position is untenable for the following reasons : (1) We must presume, from what appears in the abstracts, that the lands had been returned delinquent for the tax for which they were sold; and the record of that delinquency was an evidence of equal dignity with the collector’s book, and contradicted the statement of the latter as to the fact of payment. (2) It is admitted that . the record or the tax proceeding, examined by JohnB. Jones before his purchase, was regular on its face. The law did not therefore require him to look beyond it; and he was justified iu taking the decree condemning the land to sale as conclusive evidence that the tax was due. McCarter v. Neil, 50 Ark. 188; Doyle v. Martin, 55 Ark. 43. (3) As Grace’s possession of the lands during the period allowed for redemption was entirely consistent with the tax purchaser’s right, it cannot be regarded as notice to John B. Jones of any infirmity in the decree, for he bought before the period of redemption had expired.  L Asto   2. conciusiveness of decree.   3. Possession as evidence of title.   4. Judicial sale voidable for fraud.  It is said, however, fchat he acquired no better right than that of his assignor; and that the latter, having acted as the State’s attorney in prosecuting the tax suit, is charged with notice of whatever affects the validity of the sale. But as the State itself could, under the overdue tax law, have bought the land, its attorney was also a competent purchaser ; and, conceding that the decree was procured by fraud, the court had jurisdiction to render it, and the sale was not void, but only voidable as against persons claiming under it with notice of the fraud. 2 Freeman, Judg. sec. 509.  5. Title of innocent purchaser protected.  As the court confirmed the sale, it became effectual to pass the legal title to John B. Jones, as the assignee of Met Jones, on the expiration of the period of redemption closer (Nicklase v. Morrison, 56 Ark. 553); and as John B. Jones was a bona fide purchaser, his vendee, the Band Company, is entitled to all the protection accorded to such a purchaser, whether it had notice of Grace’s equity or not. Fargason v. Edrington, 49 Ark. 216. The appellee’s attack upon the tax decree is, therefore, as to the Band Company, a collateral one ; and the decree is not open to such an attack except for the want of jurisdiction in the court that rendered it. Boyd v. Roane, 49 Ark. 412. But the court’s jurisdiction is objected to only upon grounds which have been repeatedly held insufficient to defeat it. Williamson v. Mimms, 49 Ark. 345; McCarter v. Neil, 50 Ark. 188; Doyle v. Martin, 55 Ark. 37. The decree appealed from must therefore be reversed, aud the complaint dismissed.